Citation Nr: 0636384	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-40 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that found that 
the veteran did not satisfy the basic eligibility 
requirements for the receipt of VA nonservice-connected 
pension benefits.



FINDING OF FACT

The veteran did not serve in the active military, naval, or 
air service during a period of war.


CONCLUSION OF LAW

The veteran does not meet the threshold eligibility 
requirements for the receipt nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for Nonservice-connected Pension Benefits

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2006).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions:  1) for 90 days or more 
during a period of war; 2) during a period of war and was 
discharged or released from service for a service-connected 
disability; 3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or 4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The Vietnam era and the Persian Gulf War are considered 
periods of war.  38 U.S.C.A. § 101(11).  The Vietnam era is 
defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period.  38 U.S.C.A. 
§ 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the 
wartime period for the Vietnam era is defined as beginning on 
August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. 
§ 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is 
defined as the period beginning August 2, 1990 and continuing 
to the present time.  38 U.S.C.A. § 101(33); 38 C.F.R. 
§ 3.2(i) (2006).  

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530 (1992).

Here, the Board finds that the appellant is a veteran, and 
that he completed more than 90 days of active service.  His 
period of active service, however, was not completed during a 
period of war.  Service records reflect that the veteran 
served on active duty from June 1978 to June 1982, and that 
he received an honorable discharge.  Thus, his service was 
after the Vietnam Era and before the beginning of the Persian 
Gulf War.  There is no indication that the service 
information pertinent to the veteran is incorrect, and 
service department verification of service indicates no 
wartime service.  Therefore, he does not have the qualifying 
wartime service to render him eligible for nonservice-
connected pension benefits under the law.  

In sum, the veteran's service does not meet the threshold 
criteria for basic eligibility for nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  
He did not serve in active military, naval, or air service 
for 90 days or more during a period of war.  The record also 
does not reflect that he was discharged or released from 
service for a service-connected disability, nor does the 
record indicate that he should have received such a 
discharge.  He is not shown to have served on active duty for 
a period of 90 consecutive days or more which began or ended 
during a period of war.  Finally, he did not serve on active 
duty during more than one period of war for an aggregate 90 
days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the veteran's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.

The Board has considered whether the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002), is applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the veteran in proceeding with the 
adjudication of his claim.


ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


